    Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.98 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                                --------------


UNITED STATES OF AMERICA,                       No. 1:19-CR-68

                    Plaintiff,
                                                Hon. PAUL L. MALONEY
      v.                                        U.S. District Judge

JONATHAN RYAN LEDOUX,

                    Defendant.
                                   /


                                   PLEA AGREEMENT

      This constitutes the plea agreement between Jonathan Ryan Ledoux (Defendant)

and the United States Attorney’s Office for the Western District of Michigan. The terms

of the agreement are as follows:

      1.     Defendant Agrees to Plead Guilty.         Defendant agrees to plead guilty

to Count One of the Indictment. Count One charges Defendant with attempted coercion

and enticement of a minor, in violation of Title 18, United States Code, Section 2422(b).

      2.     Defendant Understands the Crime.          In order for Defendant to be guilty

of violating Title 18, United States Code, Section 2422(b), the following must be true: (1)

Defendant attempted to use a means of sexual activity; (2) Defendant believed the

intended victim was under 18; and (3) had the sexual activity occurred, Defendant could

have been charged with a criminal offense under state law. Defendant is pleading guilty

because Defendant is guilty of the charge described above.
    Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.99 Page 2 of 9



       3.     Defendant Understands the Penalty.        The statutory maximum sentence

that the Court can impose for a violation of Title 18, United States Code, Section 2422(b),

is the following:

              Minimum Incarceration: 10 years

              Maximum Incarceration: life

              Minimum Supervised Release: 5 years

              Maximum Supervised Release: life

              Special Assessments: $100 + $5,000

              Additional Penalty: sex offender registration

Defendant agrees to pay the special assessments at or before the time of sentencing unless

Defendant affirmatively demonstrates to the Court that he lacks the ability to pay.

       4.     Supervised Release Defined.         Supervised release is a period of time

following imprisonment during which Defendant will be subject to various restrictions

and requirements.     Defendant understands that if he violates one or more of the

conditions of any supervised release imposed, he may be returned to prison for all or part

of the term of supervised release, which could result in Defendant serving a total term of

imprisonment greater than the statutory maximum stated above.

       5.     Asset Forfeiture and Financial Accountability. Defendant        agrees    to

disclose to law enforcement officials the whereabouts of, Defendant=s ownership interest

in, and all other information known to Defendant about, all monies, property or assets of



                                            -2-
    Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.100 Page 3 of 9



any kind, derived from or acquired as a result of, or used to facilitate the commission of,

Defendant=s illegal activities. Defendant further agrees to forfeit all rights, title, and

interest in and to such items. Defendant specifically agrees to forfeit all rights, title and

interest in his Samsung Galaxy phone, IMEI No. 359479093497884, and Dell laptop

computer, Serial No. BNN3YF2, seized by law enforcement officials on March 22, 2019,

which Defendant admits were used to facilitate Defendant=s criminal activity in violation

of 18 U.S.C. § 2422(b). Defendant agrees to the entry of an order of forfeiture at or before

sentencing with respect to these assets and to the forfeiture of the assets.

       6.     Factual Basis of Guilt.     Defendant and the U.S. Attorney’s Office agree

and stipulate to the following statement of facts which need not be proven at the time of

the plea or sentencing: on November 16, 2018, Defendant contacted an undercover agent

posing as the mother of a 14-year-old and 9-year-old girl on the internet. Defendant

indicated an interest in having sexual intercourse with both the 14-year-old and 9-year-

old.   Defendant continued to communicate with the undercover agent through the

internet in an attempt to persuade the believed mother to let him engage in sex acts with

her minor daughters. On March 22, 2019, Defendant flew from Massachusetts to Kent

County, Michigan to meet the believed mother and two young girls. When Defendant

arrived at the airport in Grand Rapids, MI, he was taken into custody by the Department

of Homeland Security Investigations.




                                             -3-
    Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.101 Page 4 of 9



       7.      The United States Attorney’s Office Agrees.

               a.    Dismissal of Other Counts/Charges.        The U.S. Attorney’s Office

agrees to move to dismiss the remaining count of the Indictment against Defendant.

Defendant agrees, however, that in determining the sentence the Court may consider the

dismissed count in determining the applicable Sentencing Guidelines range, where the

sentence should fall within the applicable guidelines range, and the propriety of any

departure from the calculated guidelines range. By this agreement Defendant does not

concede that an increased sentence or an upward departure is, in fact, warranted.

               b.    Acceptance of Responsibility.      The U.S. Attorney’s Office agrees

not to oppose Defendant’s request for a two-level reduction of his offense level for

acceptance of responsibility under § 3E1.1(a) of the Sentencing Guidelines. However,

the U.S. Attorney’s Office reserves the right to object to Defendant’s request if it

subsequently learns of conduct by Defendant that is inconsistent with the criteria set forth

in the Commentary to § 3E1.1. Should the Court grant a two-level reduction as provided

herein, the Government states that Defendant has assisted authorities in the investigation

or prosecution of his own misconduct by timely notifying it of his intention to enter a

guilty plea, thereby permitting the Government to avoid preparing for trial, and hereby

moves the Court to grant an additional one-level reduction if the adjusted offense level

is 16 or greater.




                                            -4-
    Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.102 Page 5 of 9



       8.     Defendant Agrees.

              a.     Registration. Defendant acknowledges and agrees Defendant must

register as a sex offender in all applicable jurisdictions, including, but not limited to the

jurisdictions where Defendant was convicted, resides, works, and attends school.

Defendant understands that failure to register may subject him to prosecution.

              b.     FOIA Requests.       Defendant hereby waives all rights, whether

asserted directly or by a representative, to request or receive from any department or

agency of the United States any records pertaining to the investigation or prosecution of

this case, including without limitation any records that may be sought under the Freedom

of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

       9.     The Sentencing Guidelines.           Defendant understands that, although

the United States Sentencing Guidelines (Guidelines) are not mandatory, the Court must

consult the Guidelines and take them into account when sentencing Defendant.

Defendant understands that the Court, with the aid of the presentence report, will

determine the facts and calculations relevant to sentencing. Defendant understands that

Defendant and Defendant=s attorney will have the opportunity to review the presentence

report and to make objections, suggestions, and recommendations concerning the

calculation of the Guideline range and the sentence to be imposed. Defendant further

understands that the Court shall make the final determination of the Guideline range that

applies in this case, and may impose a sentence within, above, or below the Guideline



                                             -5-
    Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.103 Page 6 of 9



range, subject to the statutory minimum penalties described elsewhere in this Agreement.

Defendant further understands that disagreement with the Guideline range or sentence

shall not constitute a basis for withdrawal of the plea.

       10.    There is No Agreement About the Final Sentencing Guidelines Range.

Defendant and the U.S. Attorney’s Office have no agreement as to the applicable

Sentencing Guidelines factors or the appropriate guideline range. Both parties reserve

the right to seek any sentence within the statutory maximum, and to argue for any

criminal history category and score, offense level, specific offense characteristics,

adjustments and departures.

       11.    Waiver of Constitutional Rights. By pleading guilty, Defendant gives up

the right to persist in a plea of not guilty and the right to a speedy and public trial by jury

or by the Court. As a result of Defendant’s guilty plea, there will be no trial. At any

trial, whether by jury or by the Court, Defendant would have had the following rights:

              a.     The right to the assistance of counsel, including, if Defendant could

not afford an attorney, the right to have the Court appoint an attorney to represent

Defendant.

              b.     The right to be presumed innocent and to have the burden of proof

placed on the Government to prove Defendant guilty beyond a reasonable doubt.

              c.     The right to confront and cross-examine witnesses against

Defendant.



                                              -6-
   Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.104 Page 7 of 9



             d.     The right, if Defendant wished, to testify on Defendant’s own behalf

and present evidence in opposition to the charges, including the right to call witnesses

and to subpoena those witnesses to testify.

             e.     The right not to be compelled to testify, and, if Defendant chose not

to testify or present evidence, to have that choice not be used against Defendant.

             f.     By pleading guilty, Defendant also gives up any and all rights to

pursue in this Court or on appeal any affirmative defenses, Fourth Amendment or Fifth

Amendment claims, and other pretrial motions that have been filed or could be filed.

      12.    The Court is not a Party to this Agreement.      Defendant      understands

that the Court is not a party to this agreement and is under no obligation to accept any

recommendation by the U.S. Attorney’s Office or the parties regarding the sentence to be

imposed.    Defendant further understands that, even if the Court ignores such a

recommendation or imposes any sentence up to the maximum established by statute,

Defendant cannot, for that reason, withdraw his guilty plea, and he will remain bound to

fulfill all his obligations under this agreement. Defendant understands that no one—not

the prosecutor, Defendant’s attorney, or the Court—can make a binding prediction or

promise regarding the sentence Defendant will receive, except that it will be within the

statutory maximum.

      13.    This Agreement is Limited to the Parties.        This agreement is limited

to the U.S. Attorney’s Office for the Western District of Michigan, and cannot bind any



                                              -7-
    Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.105 Page 8 of 9



other federal, state or local prosecuting, administrative or regulatory authority. This

agreement applies only to crimes committed by Defendant. This agreement does not

apply to or preclude any past, present, or future forfeiture or civil actions.

       14.    Consequences of Breach.      If Defendant breaches any provision of this

agreement, including any promise of cooperation, whether before or after sentencing, the

United States shall have the right to terminate this agreement, or deny any or all benefits

to which Defendant would otherwise be entitled under the terms of this agreement. In

the event that the United States elects to terminate this agreement, the agreement shall be

considered null and void, and the parties shall return to the same position they were in

prior to the execution of this agreement, as though no agreement ever existed. In such

an event, Defendant shall remain liable for prosecution on all original charges, and the

United States shall be free to bring such additional charges as the law and facts warrant.

Defendant further agrees to waive and forever give up his right to raise any claim that

such a prosecution is time-barred if the prosecution is brought within one (1) year of the

breach that gives rise to the termination of this agreement.

       15.    This is the Complete Agreement. This agreement has been entered into by

both sides freely, knowingly, and voluntarily, and it incorporates the complete

understanding between the parties. No other promises have been made, nor may any

additional agreements, understandings or conditions be entered into unless in a writing

signed by all parties or on the record in open court.



                                             -8-
Case 1:19-cr-00068-PLM ECF No. 36 filed 10/15/19 PageID.106 Page 9 of 9
